UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4928


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARMOND RASHAWN WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:04-cr-00618-PMD-1)


Submitted:   October 31, 2014             Decided:   November 26, 2014


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Joseph Condon, Jr., North Charleston, South Carolina, for
Appellant.   William N. Nettles, United States Attorney, Sean
Kittrell, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Armond     Rashawn         Wright       pleaded     guilty     to     possession

with   intent       to    distribute        marijuana,        21     U.S.C.     §    841(a)(1),

(b)(1)(D) (2012), and use of a firearm in furtherance of a drug

trafficking         crime,      18    U.S.C.       §     924(c)(1)(A)(i)        (2012),         but

reserved his right to appeal the district court’s denial of his

motion to suppress the evidence seized during a traffic stop and

his career offender designation.                      Finding no error, we affirm.

               On    appeal,      Wright         first      argues    that     the     officers

lacked    probable        cause      to    stop       the   vehicle      in    which       he   was

traveling.          This court reviews factual findings underlying a

district court’s denial of a motion to suppress for clear error

and legal conclusions de novo.                         United States v. Foster, 634

F.3d   243,     246      (4th   Cir.       2011).        Because      the     district      court

denied the motion, we construe the evidence in the light most

favorable to the Government, the party prevailing below, United

States v. Black, 707 F.3d 531, 534 (4th Cir. 2013), and we

“defer to the district court’s credibility findings.”                                      United

States    v.    Griffin,        589       F.3d    148,      150    n.1   (4th       Cir.    2009)

(internal quotation marks omitted).

               The “decision to stop an automobile is reasonable when

police have probable cause to believe that a traffic violation

has    occurred.”          Whren      v.    United       States,      517     U.S.    806,      810

(1996).        Observation of any traffic violation, no matter how

                                                  2
minor,     gives    an    officer        probable          cause      to   stop    the     vehicle.

United States v. Hassan El, 5 F.3d 726, 731 (4th Cir. 1993).

The district court here credited the officer’s testimony that

the driver of the vehicle failed to signal a turn; thus the

traffic stop was based on probable cause.                                See United States v.

Kellam, 568 F.3d 125, 136 (4th Cir. 2009) (“[I]f an officer has

probable     cause       or    a    reasonable           suspicion       to   stop    a    vehicle,

there is no intrusion upon the Fourth Amendment.”).

             Wright next argues that the officer lacked reasonable

suspicion     that       he        was   armed      and        dangerous      to     justify   the

protective frisk of his person.                            During a traffic stop, the

passenger     may    be       required         to       exit    the    vehicle       without   any

indication that the passenger poses a risk to officer safety.

Maryland v. Wilson, 519 U.S. 408, 413-15 (1997).                                   Additionally,

if   the   officer       has       reasonable           suspicion     that    a    passenger    is

armed or is engaged in criminal activity, the officer may pat

down the passenger for weapons.                          Terry v. Ohio, 392 U.S. 1, 30

(1968); see United States v. Sakyi, 160 F.3d 164, 168-69 (4th

Cir. 1998); United States v. Raymond, 152 F.3d 309, 312 (4th

Cir. 1998).

             Based       on        the   totality          of      the     circumstances,       we

conclude     that    the       district        court       properly        found     the    officer

justified     in    conducting           the     frisk.          When      Wright     exited   the

vehicle, the officer immediately noticed that his pockets were

                                                    3
bulging.       Observing in a suspect’s clothing a bulge that could

be a weapon “reasonably warrants a belief that the suspect is

potentially dangerous.”            United States v. Baker, 78 F.3d 135,

137   (4th     Cir.    1996).      Here,    in     addition   to    the   bulge,    the

officer had noticed heavy tint on the windows of the vehicle

preventing the officer from seeing into the backseat, and had

information, provided by an officer working in the narcotics

division, that Wright was a known drug dealer.                      Accordingly, we

conclude that the officer reasonably suspected that Wright could

be    armed    and     dangerous    and     thus    the    protective       frisk   was

justified.

              Finally, Wright argues that his two prior convictions

do    not     qualify    as     predicate       felonies   for     career    offender

purposes because he did not serve any active prison sentence.

Because       Wright     failed     to     challenge       his     career     offender

designation in the district court, this Court reviews this claim

for plain error.          United States v. Olano, 507 U.S. 725, 731-32

(1993); see United States v. Henderson, 133 S. Ct. 1121, 1126

(2013).

              We find no error, much less plain error, in Wright’s

career offender designation.                There is no requirement that an

offender have served time for a prior felony conviction in order

for it to qualify under the career offender Guideline.                       See U.S.

Sentencing Guidelines Manual § 4B1.2 cmt. n.1 (2007).                          Because

                                            4
Wright’s prior offenses were punishable by more than a year of

imprisonment, they were properly counted as predicate offenses.

           Accordingly, we affirm the district court’s judgment.

We deny Wright’s motions to supplement the record and for leave

to file pro se briefs.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

material   before   this   court   and   argument   will   not   aid   the

decisional process.

                                                                 AFFIRMED




                                    5